       2:21-cv-01316-DCN          Date Filed 05/04/21       Entry Number 1          Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

Joan A. Castagno,                                                        2:21-cv-01316-DCN
                                                      Civil Action No. _____________________

                                        Plaintiff,

                       v.
                                                              NOTICE OF REMOVAL
Pinewood Preparatory School,

                                     Defendant.

       Pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446, the Defendant, Pinewood Preparatory

School, through its undersigned counsel, hereby files this Notice of Removal of the instant action

(Civil Action No. 2021-CP-18-00591) from the Court of Common Pleas for Dorchester County,

South Carolina, to the United States District Court for the District of South Carolina, Charleston

Division.   The Defendant generally denies the allegations contained in the Complaint and

liability for the damages alleged and files this notice without waiving any defenses, claims,

exceptions, or obligations that may exist in its favor in state or federal court.

       This action is within the original subject matter jurisdiction of the United States District

Court pursuant to 28 U.S.C. § 1331. That section vests federal district courts with original

jurisdiction over civil actions arising under the Constitution, laws, or treaties of the United

States. As discussed more fully below, this action falls within the statutory requirements.

       As grounds for removal, the Defendant states as follows:

       1.      The above-entitled action was instituted by the Plaintiff against the Defendant by

the filing of a Summons and Complaint on March 30, 2021. This action is now pending in the

Court of Common Pleas for Dorchester County, South Carolina, being Civil Action No. 2021-

CP-18-00591. The Defendant was served on April 6, 2021. Thus, pursuant to 28 U.S.C. §



                                             Page 1 of 3
      2:21-cv-01316-DCN          Date Filed 05/04/21       Entry Number 1          Page 2 of 3




1446(b), this Notice of Removal is timely filed within thirty days of the service of the state court

pleadings upon the Defendant. See generally, e.g., Murphy Brothers, Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344 (1999) (holding that the thirty day removal period begins to run

when the defendant is formally served with the state court summons and complaint).

       2.      This court has original jurisdiction pursuant to 28 U.S.C. § 1331 based on the

Complaint’s assertion of a cause of action arising under the laws of the United States,

specifically the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201 et seq. See Compl. ¶¶ 20-25.

       3.      True and correct copies of the Summons and Complaint—which are all of the

process, pleadings, and orders served upon the Defendant—are attached hereto as Exhibit A.

       4.      Pursuant to 28 U.S.C. § 1446(d), written notice of this removal is being served on

Plaintiff’s counsel and will be filed with the Court of Common Pleas for Dorchester County,

South Carolina.

       5.      In the event any question arises as to the propriety of the removal of this matter,

the Defendant requests the opportunity to present briefs, oral argument, and, if necessary,

affidavits and other evidence in support of its position that removal is proper.

       WHEREFORE, the Defendant, Pinewood Preparatory School, hereby removes this

matter from the Court of Common Pleas for Dorchester County, South Carolina, to the United

States District Court for the District of South Carolina, Charleston Division, based on 28 U.S.C.

§§ 1331, 1441(a), and 1446.        The Defendant respectfully requests that this court assume

jurisdiction over this case and issue such further orders as it deems necessary or appropriate.




                                            Page 2 of 3
     2:21-cv-01316-DCN   Date Filed 05/04/21    Entry Number 1   Page 3 of 3




                                    s/Curtis W. Dowling
                                   CURTIS W. DOWLING, DIST. CT. ID NO. 4185
                                   MATTHEW G. GERRALD, DIST. CT. ID NO. 10055
                                   BARNES, ALFORD, STORK & JOHNSON, LLP
                                   1613 Main Street (29201)
                                   Post Office Box 8448
                                   Columbia, SC 29202
                                   803.799.1111 (Office)
                                   803.254.1335 (Fax)
                                   curtis@basjlaw.com
                                   matt@basjlaw.com
                                   Attorneys for the Defendant

May 4, 2021




                                  Page 3 of 3
